Citation Nr: 0000635	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the veteran's child may be recognized as a helpless 
child.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision by the Roanoke, Virginia RO that denied entitlement 
to helpless child benefits on the basis that the veteran's 
son, [redacted], did not become permanently incapable of self-
support due to a physical or mental disability prior to the 
age of 18 years.

The Board notes that the veteran was scheduled for a hearing 
before the Board at the Roanoke, Virginia RO in May 1999; 
however, the veteran failed to report to the hearing.


REMAND

The veteran contends that the RO incorrectly denied his claim 
of entitlement to additional VA disability compensation 
benefits based on a recognition of his son [redacted] as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to reaching the age of 18 years.  
Essentially, the veteran maintains that a psychiatric 
disability has prevented [redacted] from securing and following any 
substantially gainful employment, and living independently of 
his parents.

In order to be recognized as a "helpless child," a child 
must be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (1999).  For purposes 
of Title 38 of the United States Code, the term "child" is 
specifically defined as a person who is unmarried and (1) who 
is under the age of eighteen years; (2) who, before attaining 
the age of eighteen years, became permanently incapable of 
self-support; or (3) who, after attaining the age of eighteen 
years and until completion of education or training, is 
pursuing a course of instruction at an approved educational 
institution; and who is a legitimate child of a veteran.  38 
U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. § 3.57(a)(1) 
(1999).  Marriage of a child shall not bar the furnishing of 
benefits if the marriage was void or has been annulled by a 
court having basic authority to render annulment decrees, 
unless it is determined by VA that the annulment was obtained 
through fraud by either party or by collusion.  On or after 
January 1, 1975, marriage of a child terminated prior to 
November 1, 1990, shall not bar the furnishing of benefits to 
or for such child provided that the marriage has been 
terminated by death or has been dissolved by a court with 
basic authority to render divorce decrees unless VA 
determines that the divorce was secured through fraud by 
either party or by collusion.  38 C.F.R. § 3.55(b) (1999).

The RO denied the veteran's claim on the basis that the 
evidence was insufficient to establish that the veteran's son 
[redacted] became permanently incapable of self-support prior to 
reaching the age of 18 years.  However, the Board notes that 
the veteran testified during an April 1996 personal hearing 
that his son [redacted] "has been married two years."  The 
veteran further testified that he believes [redacted] married 
[redacted] in November 1993.  The RO should obtain 
[redacted]'s marriage certificate and associate it with the claims 
folder.

In addition, the Board believes that the RO must address the 
question of whether the veteran's son [redacted] is entitled to 
recognition as the helpless child of the veteran since he is 
married.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when the Board addresses a 
question which has not yet been addressed by the originating 
agency, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to submit such evidence and argument, 
and whether the statement of the case provided to the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded to avoid 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the Board finds that this case must 
be remanded to the RO to ensure that adequate notice has been 
given to the appellant on this matter and so that he may be 
given an opportunity to present argument and additional 
evidence on this matter.

Finally, the Board notes that the veteran testified during an 
April 1996 personal hearing that his son [redacted] has been 
receiving disability benefits from the Social Security 
Administration (SSA) since about March 1994.  The Court has 
held that VA's duty to assist includes obtaining complete 
Social Security records where SSA benefits have been awarded 
and the records might be needed by VA for evaluation of 
pending claim.  Martin v. Brown, 4 Vet. App. 136, 140 (1993); 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's son [redacted]'s 
claim for disability benefits, together 
with copies of all medical records 
considered in arriving at that decision.

2.  The RO should obtain a copy of the 
veteran's son [redacted]'s marriage 
certificate.  Any records obtained should 
be associated with the claims file.

3.  The RO should give the appellant an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether or not his son is entitled to 
recognition as the helpless child of the 
veteran since he is married.  

4.  Thereafter, the RO should review the 
issue of whether the veteran's son is 
entitled to recognition as the helpless 
child of the veteran, taking into 
consideration his marital status.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

